PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/014,402
Filing Date: 21 Jun 2018
Appellant(s): BECK et al.



__________________
Julie L. Reed
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant’s argument is that Zavodny does not disclose a process that comprises, “causing fluid filaments of the fluid to form on a downstream side of the nip…the fluid filaments formed by stretching between respective surfaces of the pair of counter-rotating rollers…until the filament breaks into droplets on the downstream side of the nip.” Specifically that the prior art fails to disclose, “by stretching the fluid between respective surfaces of the par of counter-rotating rollers.” As Zavodny discloses “Upon emerging from the nip, however, the pressure between the surface 53 (on the feed roller 14) and the supply roller (13) is progressively relieved where upon the bead B of the dampening fluid travels to the sharp edge formed by the surface 53 and the next adjacent groove wall 51 at which point it is releases as a fine mist under the influence of centrifugal force.” See Zavodny column 5 lines 11-17. Appellant notes that nowhere do the terms stretch or filament or any of their synonyms exist in Zavodny. 
Response: The examiner notes that first, the reference of Zavodny discloses that the mist is generated between the two respective surfaces of the pair of counter-rotating rollers and after the nip. Figure 3 discloses. The nip noted at “B” and the spray 44 being formed as a mist between the outer surface of rollers 14 and 13. The only element that is silent in Zavodny is the “stretching” of the fluid. Furthermore, Zavodny discloses a filament, such that the material in the system ink repelling dampening fluid, filament being defined by Merriam-Webster as “a single thread or a  think flexible threadlike object, process, or appendage. The examiner concludes that the dampening fluid of Zavodny is a thin 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752          
                                                                                                                                                                                            Conferees:
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753   
                                                                                                                                                                                                     /MATTHIEU F SETLIFF/  RQAS, OPQA                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.